Exhibit 99.2 Report of Voting Results Pursuant to Section 11.3 of National Instrument 51-102 Continuous Disclosure Obligations The following sets forth a brief description of each matter that was voted upon at the Annual General Meeting (the “Meeting”) of the shareholders of Lake Shore Gold Corp. (the “Corporation”) held on April 29, 2015, and the outcome of each vote.For further details regarding the matters put before the meeting, please consult the Management Information Circular filed on SEDAR on April 6, 2015.Where voting was conducted by show of hands, the result of the vote is indicated and proxy returns are included for reference (votes cast in person by show of hands are not tabulated). Shareholders and proxyholders representing 186,592,071 shares (42.84% of the issued and outstanding shares) attended the meeting. Matter submitted Results of voting Setting the number of directors to be elected at 8 Approved by show of hands Proxy returns:182,452,302 FOR (98.77%); 2,272,659 AGAINST (1.23%) Election of directors The election of each of the eight management nominees was approved by show of hands Proxy returns: Nominee FOR WITHHELD Alan Moon (98.98%) (1.02%) Arnold Klassen (99.00%) (1.00%) Jon Gill (98.99%) (1.01%) Frank Hallam (74.93%) (25.07%) Peter Crossgrove (72.68%) (27.32%) Anthony Makuch (99.83%) (0.17%) Ingrid Hibbard (98.68%) (1.32%) Diane Francis (98.89%) (1.11%) Appointment of Deloitte LLP as auditors of the Corporation, with their remuneration to be fixed by the directors Approved by show of hands Proxy returns:184,485,515 FOR (99.44%); 0 AGAINST (0%); 1,032,124 WITHHELD (0.56%)
